Citation Nr: 0835973	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  04-41 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to a service-connected 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to March 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Boston, 
Massachusetts Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board remanded this case for further development of the 
veteran's claims for service connection for a bilateral ankle 
disorder and service connection for an acquired psychiatric 
disorder in April 2007.  By a June 2008 rating decision, the 
Appeals Management Center (AMC) granted the veteran's claim 
for service connection for adjustment disorder with mixed 
emotional features.  Therefore, as this issue was granted in 
full it is not in appellate status before the Board and need 
not be addressed further.


FINDINGS OF FACT

1.  Service connection is in effect for low back pain, 
evaluated as 20 percent disabling, left hip strain, evaluated 
as 10 percent disabling, patella and medial joint pain of the 
left knee, evaluated as 10 percent disabling and patella and 
medial joint pain of the right knee, evaluated as 10 percent 
disabling.

2.  The veteran is currently diagnosed with chronic bilateral 
ankle strain.

3.  A bilateral ankle disorder was not documented in service 
or for years following service and is not related to any 
incident in service.

4.  The veteran's current bilateral ankle disorder was not 
caused or aggravated by his service-connected disabilities, 
including low back pain, left hip strain and bilateral knee 
disability.  







CONCLUSION OF LAW

A bilateral ankle disorder was not incurred in or aggravated 
by service and is not proximately due to, the result of, or 
aggravated by a service-connected condition.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1112, 5107; 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in January and June 2003, prior 
to the initial adjudication of his claim in the January 2004 
rating decision at issue.  Additional VCAA letters were sent 
to the veteran in April 2004 and April 2007.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
April 2007, pertaining to the downstream disability rating 
and effective date elements of his claim.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
outpatient treatment reports, VA examination reports and 
statements from the veteran and his representative.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

1.  Service Connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2007).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

2.  Service connection - as secondary to a service-connected 
disability

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

In statements presented throughout the duration of the 
appeal, the veteran has maintained that his current bilateral 
ankle disorder is related to his service and his service-
connected disabilities.  In his initial claim, the veteran 
reported that he was treated for an ankle disability in 
service due to the many jumps he sustained during his active 
duty in service.  The veteran later raised the issue that his 
bilateral ankle disorder is due to his service-connected low 
back pain, left hip strain and bilateral knee disability. 

The veteran has been granted service connection for low back 
pain, evaluated as 20 percent disabling, left hip strain, 
evaluated as 10 percent disabling, patella and medial joint 
pain of the left knee, evaluated as 10 percent disabling and 
patella and medial joint pain of the right knee, evaluated as 
10 percent disabling.  

Service treatment reports reflect that the veteran was 
treated for injuries sustained from parachute jumps during 
active duty, namely, chronic low back pain and left hip pain.  
In September 1992, the veteran complained of pain in the left 
knee which radiated to the ankle.  In February 1993, the 
veteran complained of radicular symptoms in the ankles due to 
left hip pain.  The veteran reported in a Medical Board Data 
Sheet that hip pain radiated to the thigh and ankles.  An 
October 1993 physical evaluation for the Medical Evaluation 
Board examined the veteran for back and hip injuries pursuant 
to a bad jump in October 1992, though no ankle problems were 
reported.  The separation examination did not reflect any 
complaints or findings of an ankle disorder.

In an April 1994 VA examination, the veteran reported chronic 
problems with his ankles since service.  No physical 
examination of the ankles was performed nor was a diagnosis 
made.

In a June 1996 VA examination, a physical examination of the 
ankles revealed a full range of motion bilaterally with 
tenderness on the left ankle laterally and on the right ankle 
medially.  An x-ray of the ankles revealed no significant 
abnormalities.  The veteran was diagnosed with a chronic 
sprain of the ankle.

A December 2000 VA examination noted the veteran had a full 
range of motion of both ankles and the examiner reported that 
there was "no DeLuca issue of pain."  

VA outpatient treatment reports from November 2000 to October 
2002 reflect that the veteran reported problems with walking 
and pain in the feet and arches in November 2000.  Upon 
examination of the ankles, no Achilles pain, Achilles 
tendonitis or other ankle disabilities were found.  

In an August 2004 VA examination, the examiner noted in the 
veteran's medical history that the veteran suffered from 
bilateral ankle limited motion condition since 1992 due to an 
injury resulting from jumping from airplanes while on active 
duty.  The veteran reported symptoms included constant pain 
in the ankles while walking.  A physical examination revealed 
a normal range of motion in the right ankle and a limitation 
of motion in the left, with both ankles additionally limited 
by pain, fatigue, weakness, lack of endurance and 
incoordination with pain being the major functional impact.  
The examiner stated that there was no change in the diagnosis 
for "the VA established diagnosis of bilateral ankle limited 
motion condition."

In a March 2008 VA examination, the veteran complained of 
daily intermittent pain in the ankles which is aggravated by 
weight bearing and walking.  He was diagnosed with chronic 
bilateral ankle strain.  A physical examination reflected 
both ankles were normal in appearance with minimal 
tenderness, a full range of motion and no changes on multiple 
repetitive examinations.  The examiner opined that the 
etiology of the veteran's ankle disorder was most likely 
strain related to use or injury, though he could not connect 
the current disorder to the veteran's military service as 
there was no documentation of any problems involving the 
ankles specifically at the time of the veteran's service or 
shortly thereafter.  Noting that the ankle problems in 
service were all related to problems with the veteran's back, 
the examiner also concluded that he did not feel the problems 
with the veteran's ankles were related to the injuries to his 
back.  

In a May 2008 addendum, the examiner opined that the 
veteran's ankle strain was not related to his knee patella 
and medial joint condition or his left hip condition.  The 
examiner concluded that as there was no compelling evidence 
in the record to indicate any specific injury to the ankles, 
a change in the veteran's gait or other factor which could 
cause the veteran to have the problem noted in the ankles.  
In addition, the examiner stated that while the veteran 
reported a history of having the condition since 1992, this 
was not supported by evidence in the record.

After a review of the record, the Board concludes that 
entitlement to service connection for a bilateral ankle 
disorder is not warranted on a direct or secondary basis.  
While complaints of pain radiating into the ankles were 
reported in service, a specific problem involving the 
veteran's ankles was not shown in service or for years 
thereafter, as the ankle pain in service radiated from an 
injury or problem with the back and hip.  The Board notes 
that the August 2004 VA examination noted the veteran's 
history of a bilateral ankle disorder was due to an injury 
resulting from jumping from airplanes while on active duty, 
however, this was based on the veteran's statements and not 
the examiner's medical opinion based on a review of the file.  
In addition, the March 2008 VA examiner specifically opined 
that the veteran's current disability could not be related to 
his military service.  Despite the veteran's reports that his 
current bilateral ankle disorder was incurred in service, the 
preponderance of the evidence is against a finding that the 
veteran's current disability is caused or aggravated by his 
active military service.  Moreover, as there is no nexus 
opinion supporting a relationship between the veteran's 
current disability and his service-connected disabilities, 
the preponderance of the evidence is against a finding that 
the veteran's current bilateral ankle disorder is caused or 
aggravated by his service-connected low back pain, left hip 
strain and bilateral knee disability.  Therefore, the 
veteran's claim for service connection for a bilateral ankle 
disorder is denied.

The Board acknowledges the veteran's contention that he 
incurred a bilateral ankle disorder in service and as the 
result of his service-connected disabilities.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).




ORDER

Service connection for a bilateral ankle disorder, to include 
as secondary to a service-connected condition, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


